Case: 1:18-cv-01142-PAB Doc #: 142 Filed: 04/15/20 1 of 9. PageID #: 1132




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


 Brenda V. Bickerstaff,                           Case No. 1:18cv1142

                                Plaintiff,
                -vs-
                                                  JUDGE PAMELA A. BARKER

                                                  Magistrate Judge Thomas Parker

 Cuyahoga County, et al.,

                                Defendants.       MEMORANDUM OPINION AND
                                                  ORDER

       Currently pending is Plaintiff Brenda V. Bickerstaff’s Objection to the Order of Magistrate

Judge Thomas Parker denying her Motion for Voluntary Recusal. (Doc. No. 132.) For the following

reasons, Plaintiff’s Objection is overruled.

       I.      Relevant Procedural Background

       On December 30, 2019, Plaintiff filed a Motion seeking the Voluntary Recusal of Magistrate

Judge Thomas Parker. (Doc. No. 113.) Therein, Plaintiff asserts that the Magistrate Judge “has and

continues to interfere” with her civil rights case by (1) engaging in ex parte conversations with the

named defendants; (2) filing a false allegation against her on the docket that Plaintiff displayed

inappropriate behavior towards members of the Clerk’s Office; (3) misleading the Plaintiff and

providing legal advice in his Report & Recommendation on Defendants’ Motion for Judgment on the

Pleadings; and (4) “manipulating the process against the plaintiff in this proceeding.” (Id.)
 Case: 1:18-cv-01142-PAB Doc #: 142 Filed: 04/15/20 2 of 9. PageID #: 1133




        Defendants opposed Plaintiff’s Motion, noting that it was her third attempt to have a member

of the judiciary removed from the instant case. (Doc. No. 119.) Defendants assert that Plaintiff “has

failed to show why any reasonable objective person would believe that Magistrate Parker has not

been impartial to the matters of this case.” (Id.)

        Plaintiff thereafter filed a Reply, in which she insisted that Magistrate Judge Parker had misled

her in his Report & Recommendation and failed to act in good faith throughout these proceedings.

(Doc. No. 120.)

        On January 8, 2020, Magistrate Judge Parker issued an Order denying Plaintiff’s Motion.

(Doc. No. 121.) In relevant part, the Magistrate Judge found as follows:

        Bickerstaff’s unsupported, conclusory allegations that the undersigned had ex parte
        conversations with the defendants and gave her misleading legal advice do not provide
        a basis for recusal. Here, the facts must be taken as they actually existed. Cheney, 541
        U.S. at 914. The undersigned has never had a single ex parte communication with any
        party or counsel. Moreover, the undersigned has never given Bickerstaff any legal
        advice. [fn omitted]. The undersigned harbors no bias against Bickerstaff; and the
        record in this case indicates that the court has made rulings for and against defendants’
        positions, just as he has in respect to Bickerstaff’s arguments. Thus, because no basis
        for recusal under Sections 144 or 455 exists, the undersigned has an obligation not to
        recuse himself. Hoffa, 382 F.2d at 861; Baskes, 687 F.2d at 170; Fleming, 2019 U.S.
        Dist. LEXIS 16544, at *4-5. Accordingly, Bickerstaff’s motion seeking voluntary
        recusal (ECF Doc. 113) must be and hereby is DENIED.

(Id. at p. 3-4.)

        Nearly six weeks later, on February 25, 2020, Plaintiff filed an Objection to the above Order.

(Doc. No. 132.) Therein, Plaintiff asserts that Magistrate Judge Parker “is refusing to take into

account his own behavior, which he fabricated information to the court and placed it on the docket.”

(Id.) She complains that he violated her due process rights by failing to conduct a hearing regarding

the accusation that she had behaved inappropriately towards Clerks’ Office staff. (Id.) Lastly,



                                                     2
 Case: 1:18-cv-01142-PAB Doc #: 142 Filed: 04/15/20 3 of 9. PageID #: 1134




Plaintiff asserts that Magistrate Judge Parker is biased “and the evidence shows he is over zealous

towards the plaintiff.” (Id.)

II.    Legal Standard

       “When a district judge reviews a magistrate judge's resolution of a non-dispositive matter, it

is not a de novo review, as it is in relation to a magistrate judge's recommendation as to a dispositive

matter.” Inhalation Plastics, Inc. v. Medex Cardio-Pulmonary, Inc., 2013 WL 992125 at *6 (S.D. Oh.

Mar. 13, 2013). See also United States v. Curtis, 237 F.3d 598, 603 (6th Cir. 2001). Rather, the

Magistrate Judge's decision is subject to review under Rule 72(a) and reversal when it “is clearly

erroneous or contrary to law.” 28 U.S.C. § 636(b)(1)(A). See Curtis, 237 F.3d at 603; Alvarado v.

Warden, Ohio State Penitentiary, 2018 WL 5783676 at * 1 (N.D. Ohio Nov. 5, 2018); Phillips v.

LaRose, 2019 WL 5729919 at * 2 (N.D. Ohio Nov. 5, 2019).

       The clearly erroneous standard applies to factual findings, while legal conclusions are

reviewed under the contrary to law standard. E.E.O.C. v. Burlington N. & Santa Fe Ry. Co., 621

F.Supp.2d 603, 605 (W.D. Tenn. 2009). As the Sixth Circuit has explained, “‘[a] [factual] finding is

‘clearly erroneous’ when although there is evidence to support it, the reviewing court on the entire

evidence is left with the definite and firm conviction that a mistake has been committed.’” Bisig v.

Time Warner Cable, Inc., 940 F.3d 205, 219 (6th Cir. 2019) (quoting United States v. U.S. Gypsum

Co., 333 U.S. 364, 395 (1948)). “An order is ‘contrary to the law’ when it ‘fails to apply or misapplies

relevant statutes, case law, or rules of procedure.’” Id. (quoting United States v. Winsper, 2013 WL

5673617 at *1 (W.D. Ky. Oct. 17, 2013)).

       When a petitioner objects to a magistrate judge’s resolution of a dispositive matter, the district

court reviews those objections de novo. Fed. R. Civ. P. 72(b)(3). Specifically, a district judge:


                                                   3
 Case: 1:18-cv-01142-PAB Doc #: 142 Filed: 04/15/20 4 of 9. PageID #: 1135




       must determine de novo any part of the magistrate judge’s disposition that has been
       properly objected to. The district judge may accept, reject, or modify the
       recommended disposition; receive further evidence; or return the matter to the
       magistrate judge with instructions.

Id. “A party who files objections to a magistrate [judge]’s report in order to preserve the right to

appeal must be mindful of the purpose of such objections: to provide the district court ‘with the

opportunity to consider the specific contentions of the parties and to correct any errors immediately.’”

Jones v. Moore, 2006 WL 903199 at * 7 (N.D. Ohio April 7, 2006) (citing United States v. Walters,

638 F.2d 947, 949–50 (6th Cir. 1981)).

III.   Analysis

       Here, Plaintiff objects to the Magistrate Judge’s denial of her Motion for Voluntary Recusal,

which is a non-dispositive matter. Thus, the Court considers Plaintiff’s objections under the clearly

erroneous or contrary to law standard, set forth above. For the following reasons, the Court finds that

the Magistrate Judge’s determination that recusal was not warranted is neither clearly erroneous or

contrary to law.

       The Sixth Circuit has held that a judge is “presumed to be impartial, and the party seeking

disqualification ‘bears the substantial burden of proving otherwise.’” Scott v. Metropolitan Health

Corporation, 234 Fed. Appx. 341, 352 (6th Cir.2007). There are two federal statutes that govern

recusal. Under 28 U.S.C. § 144, a judge must recuse him or herself when a party files a “timely and

sufficient affidavit” alleging “personal bias or prejudice” and where there is a showing of actual bias.

Bias or prejudice means “a favorable or unfavorable disposition or opinion that is somehow wrongful

or inappropriate, either because it is undeserved, or because it rests upon knowledge that the subject

ought not possess ..., or because it is excessive in degree....” Liteky v. United States, 510 U.S. 540,



                                                   4
Case: 1:18-cv-01142-PAB Doc #: 142 Filed: 04/15/20 5 of 9. PageID #: 1136




550 (1994). See also Williams v. Anderson, 460 F.3d 789, 814 (6th Cir. 2006); United States v. Viola,

2015 WL 5084765 at * 2 (N.D. Ohio Aug. 27, 2015).

       Title 28 U.S.C. § 455 requires a judge to “disqualify himself in any proceeding in which his

impartiality might reasonably be questioned,” or when “he has a personal bias or prejudice concerning

a party, or personal knowledge of disputed evidentiary facts concerning the proceeding.” 28 U.S.C.

§ 455(a), (b)(1). Section 455 is designed “‘to promote confidence in the judiciary by avoiding even

the appearance of impropriety whenever possible.’” Union Planters Bank v. L & J Dev. Co., Inc., 115

F.3d 378, 383 (6th Cir.1997) (quoting Liljeberg v. Health Servs. Acquisition Corp., 486 U.S. 847,

865 (1988)). See also Scott, 234 Fed. Appx. at 354. Under § 455, the ultimate question is whether

“a reasonable, objective person, knowing all of the circumstances, would have questioned the judge's

impartiality.” United States v. Hartsel, 199 F.3d 812, 820 (6th Cir. 1999). Because the standard is

objective, the judge need not recuse him or herself based on the subjective view of a party. United

States v. Sammons, 918 F.2d 592, 599 (6th Cir.1990).

       Under either statute, “[a] judge’s prejudice or bias may stem from either personal or

extrajudicial sources, or arise during the course of current or prior proceedings.” Burley v. Gagacki,

834 F.3d 606, 616 (6th Cir. 2016) (citing Liteky, 510 U.S. at 555). The fact that a litigant disagrees

with the legal rulings in the case, however, does not establish that the court's decisions are the product

of bias. Shepard v. United States, 2009 WL 3106554 at *2–3 (E.D. Mich. Sept.18, 2009). Moreover,

the subjective view of the party involved is not sufficient to support a recusal motion, no matter how

strongly that view may be held. Wheeler v. Southland Corp., 875 F.2d 1246, 1251 (6th Cir. 1989).

Further, “the Supreme Court held that ‘judicial rulings alone almost never constitute a valid basis for

a bias or partiality motion.’” Wilson v. Parker, 515 F.3d 682, 701 (6th Cir.2008) (citing Litecky, 510


                                                    5
Case: 1:18-cv-01142-PAB Doc #: 142 Filed: 04/15/20 6 of 9. PageID #: 1137




U.S. at 555). Recusal is only required when “the probability of actual bias on the part of the judge or

decisionmakers is too high to be constitutionally tolerable.” Rippo v. Baker, 137 S. Ct. 905, 907

(2017) (quoting Withrow v. Larkin, 421 U.S. 35, 47 (2016)).

       Here, Plaintiff has not shown that the Magistrate Judge’s denial of her Motion for Voluntary

Recusal was clearly erroneous or contrary to law. As the Magistrate Judge correctly noted, Plaintiff’s

allegations of ex parte conversations with the Defendants are unsupported and conclusory. Despite

numerous opportunities to do so, Plaintiff has offered no explanation of the basis for her belief that

any such ex parte communications occurred. Unfounded assertions and allegations based on nothing

more than personal belief are not sufficient to demonstrate that a judicial officer has engaged in

inappropriate ex parte communications. Nor are such unfounded assertions and allegations sufficient

to demonstrate bias or impartiality. The Magistrate Judge did not err in rejecting this basis for

Plaintiff’s Motion.

       The Court also finds no merit in Plaintiff’s argument that the Magistrate Judge filed “false

allegations” about her on the docket that demonstrate a personal bias against her. Plaintiff appears to

be referring to an Order issued by the Magistrate Judge on March 29, 2019, which stated (in relevant

part) as follows:

       The court has been made aware that Plaintiff Brenda Bickerstaff has had difficulty
       using her CM/ECF account, and that Bickerstaff has not conducted herself
       appropriately when contacting court staff to resolve her CM/ECF concerns. [fn 1]
       While the court understands that there is a learning curve to filing documents through
       CM/ECF, the privilege to file electronically through CM/ECF came with the
       expectation that Bickerstaff would familiarize herself with the court’s rules and
       procedures for using CM/ECF. Copies of the rules are available on the court’s website.
       ***. If plaintiff is unable to familiarize herself with the rules and procedures for using
       the CM/ECF system, she may resume submitting paper filings.

       Furthermore, the court will not tolerate any abuse of court staff or resources. If the
       court receives any further reports of inappropriate conduct, the court will schedule a

                                                   6
    Case: 1:18-cv-01142-PAB Doc #: 142 Filed: 04/15/20 7 of 9. PageID #: 1138




         hearing to determine whether Bickerstaff’s CM/ECF filing privileges should be
         withdrawn. If Bickerstaff wishes, she may file a response or request a hearing in regard
         to the foregoing.

(Doc. No. 46.) 1

         The Court finds that the above Order does not demonstrate either bias or impartiality. While

the Magistrate Judge cautioned Plaintiff against engaging in abusive conduct towards Clerk’s Office

staff, he did not restrict her access to CM/ECF or otherwise sanction her in any way. Indeed, the

docket reflects that the Magistrate Judge subsequently provided Plaintiff with the opportunity to come

to the Courthouse to meet with representatives of the Clerk’s Office to (1) answer her questions about

her CM/ECF password; (2) ask questions about using the Court's electronic filing system; and (3)

receive direct instruction or a tutorial concerning frequently encountered filing events. (Doc. No.

112.) Plaintiff did so on January 9, 2020 and successfully received one-on-one training from Clerk’s

Office Staff. (Doc. No. 128.) The docket reflects that the Magistrate Judge later denied Plaintiff’s

request for a hearing on this issue as moot, after Plaintiff failed to report any further significant

problems. (Doc. No. 129.)

         Based on the above, the Court finds no evidence of bias or impartiality. Rather, and to the

contrary, the Magistrate Judge patiently worked with Plaintiff to resolve her concerns and ensure her

continued access to the Court’s electronic filing system. Plaintiff has failed to show that recusal on

this ground is warranted.




1
  In addition, in a footnote, the Magistrate Judge stated as follows: “Clerk’s office personnel have described Bickerstaff’s
phone calls as ‘argumentative,’ ‘rude,’ and ‘belligerent.’ Further, court staff have reported that Bickerstaff is recording
her phone conversations with them, and that Bickerstaff has accused the court staff of being ‘rude’ and ‘not helpful’ when
they do not walk her through filing documents in CM/ECF.” (Id. at fn. 1.)
                                                             7
    Case: 1:18-cv-01142-PAB Doc #: 142 Filed: 04/15/20 8 of 9. PageID #: 1139




         Finally, the Court finds that Plaintiff has not shown that recusal is necessary because the

Magistrate Judge misled her in his Report & Recommendation regarding Defendants’ Motion for

Judgment on the Pleadings. (Doc. No. 87.) Plaintiff has not sufficiently explained in what manner

she believes she was misled by the Magistrate Judges’ ruling and the Court cannot conceive of any.

Indeed, the Court notes that, in his Report & Recommendation, the Magistrate Judge recommended

that the Court sua sponte grant Plaintiff leave to amend her (1) malicious-prosecution claim against

Officers Goshen, Nuti, and McKenzie; (2) abuse of process claim against the Officer defendants; and

(3) Monell claims against Cleveland and Cuyahoga County. (Id.) This Court agreed with the

Magistrate Judge’s recommendation with respect to this issue and allowed Plaintiff to sua sponte

amend her Complaint. (Doc. No. 97 at p. 27.) In sum, Plaintiff fails to sufficiently explain how she

was misled by the Magistrate Judge’s R&R or otherwise demonstrate that his ruling reveals either

bias or prejudice.

         Accordingly, and for all the reasons set forth above, the Court finds that the Magistrate

Judge’s Order denying her Motion for Voluntary Recusal is neither clearly erroneous or contrary to

law. Plaintiff’s Objection (Doc. No. 132) is overruled. 2




2
 Even if this Court were to conduct a de novo review of Plaintiff’s Objection, it would find, for all the reasons set forth
above, that Plaintiff has failed to demonstrate recusal is necessary or warranted under either 28 U.S.C. §§ 144 or 455.
                                                            8
Case: 1:18-cv-01142-PAB Doc #: 142 Filed: 04/15/20 9 of 9. PageID #: 1140




IV.    Conclusion

       For all the reasons set forth above, the Court finds that the Magistrate Judge’s Order denying

Plaintiff’s Motion for Voluntary Recusal is neither clearly erroneous or contrary to law. Plaintiff’s

Objection (Doc. No. 132) is overruled.

       IT IS SO ORDERED.


                                                      s/Pamela A. Barker
                                                     PAMELA A. BARKER
Date: April 15, 2020                                 U. S. DISTRICT JUDGE




                                                 9
